Dismissed and Opinion filed April 24, 2003








Dismissed and Opinion filed April 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00810-CV
____________
 
SPARKS FINANCIAL GROUP, INC., Appellant
 
V.
 
THARALDSON ENTERPRISES, INC. &
THARALDSON DEVELOPMENT COMPANY, Appellees
 

 
On Appeal from the 295th District Court
Harris
County, Texas
Trial Court Cause No. 99-51823
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed May 20, 2002.
On April 16, 2003, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed April 24, 2003.
Panel consists of Justices Yates,
Hudson and Frost.